UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-5979 John Hancock California Tax-Free Income Fund (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone, Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: May 31 Date of reporting period: February 28, 2011 ITEM 1. SCHEDULE OF INVESTMENTS John Hancock California Tax-Free Income Fund As of 2-28-11 (Unaudited) Maturity Rate date Par value Value Municipal Bonds 98.73% (Cost $262,896,014) California 89.03 % ABAG Finance Authority for Nonprofit Corps. Institute on Aging (D) 5.650 08/15/38 $1,000,000 908,340 ABAG Finance Authority for Nonprofit Corps. Sharp Healthcare 6.250 08/01/39 1,000,000 1,005,130 Anaheim Certificates of Participation Convention Center (D)(P) 11.473 07/16/23 2,000,000 2,015,400 Anaheim Public Financing Authority Public Improvement Project, Series C (D) Zero 09/01/18 3,000,000 2,105,130 Antioch Public Financing Authority, Series B 5.850 09/02/15 1,365,000 1,374,132 Belmont Community Facilities Library Project, Series A (D) 5.750 08/01/24 1,000,000 1,057,290 California County Tobacco Securitization Agency Fresno County Funding Corp. 6.000 06/01/35 1,765,000 1,367,699 California County Tobacco Securitization Agency Kern County Corp., Series A 6.125 06/01/43 5,000,000 3,806,250 California County Tobacco Securitization Agency Public Improvements 5.250 06/01/21 5,000,000 4,408,050 California County Tobacco Securitization Agency Stanislaus Funding, Series A 5.500 06/01/33 915,000 745,332 California Educational Facilities Authority College and University Financing Project 5.000 02/01/26 4,525,000 3,574,071 California Educational Facilities Authority Woodbury University 5.000 01/01/25 1,800,000 1,555,830 California Educational Facilities Authority Woodbury University 5.000 01/01/30 2,000,000 1,629,740 California Health Facilities Financing Kaiser Permanente, Series A 5.250 04/01/39 2,500,000 2,159,075 California Health Facilities Financing Authority Catholic Healthcare West, Series G 5.250 07/01/23 1,000,000 1,006,310 California Health Facilities Financing Authority Providence Health and Services, Series C 6.500 10/01/33 1,000,000 1,087,810 California Health Facilities Financing Authority Scripps Health, Series A 5.000 11/15/36 1,000,000 868,510 California Infrastructure & Economic Development Bank California Independent System Operator, Series A 6.250 02/01/39 2,000,000 2,067,160 California Infrastructure & Economic Development Bank J. David Gladstone Institute Project 5.250 10/01/34 1,000,000 857,660 California Infrastructure & Economic Development Bank Kaiser Hospital Association, Series A 5.550 08/01/31 3,000,000 2,865,870 California Infrastructure & Economic Development Bank Performing Arts Center 5.000 12/01/27 500,000 485,055 California Pollution Control Financing Authority Waste Management Inc., Series C, AMT (P) 5.125 11/01/23 2,000,000 1,987,880 California State Public Works Board Department of Corrections, Series A (D) 5.000 12/01/19 5,000,000 5,077,500 California State Public Works Board Department of Corrections, Series C 5.500 06/01/18 5,000,000 5,255,100 California State Public Works Board Trustees California State University, Series D 6.250 04/01/34 2,000,000 2,027,700 California State University Revenue College and University Revenue, Series A 5.250 11/01/34 1,000,000 958,110 1 John Hancock California Tax-Free Income Fund As of 2-28-11 (Unaudited) Maturity Rate date Par value Value California (continued) California Statewide Communities Development Authority American Baptist Homes West 6.250 10/01/39 $2,000,000 $1,873,900 California Statewide Communities Development Authority Senior Living of Southern California 7.250 11/15/41 1,700,000 1,774,392 California Statewide Communities Development Authority Thomas Jefferson School of Law, Series A 7.250 10/01/38 2,000,000 2,009,640 California Statewide Communities Development Authority University of California - Irvine 5.750 05/15/32 1,230,000 1,162,276 California Statewide Financing Authority Tobacco Settlement, Series A 6.000 05/01/37 2,500,000 1,910,775 California Statewide Financing Authority Tobacco Settlement, Series B 6.000 05/01/37 4,000,000 3,057,240 Capistrano Unified School District No. 90-2 Talega 6.000 09/01/33 750,000 683,753 Capistrano Unified School District No. 90-2 Talega 5.875 09/01/23 500,000 500,745 Center Unified School District, Series C (D) Zero 09/01/16 2,145,000 1,707,248 Chula Vista Redevelopment Agency, Series B 5.250 10/01/27 1,250,000 1,011,913 Cloverdale Community Development Agency 5.500 09/01/38 3,000,000 2,202,000 Contra Costa County Public Financing Authority, Series A (D) 5.000 06/01/28 1,230,000 1,180,443 Corona Community Facilities District No. 97-2 5.875 09/01/23 1,095,000 1,072,717 East Side Union High School District-Santa Clara County (D) 5.250 09/01/24 2,500,000 2,633,775 Folsom Public Financing Authority, Series B 5.125 09/01/26 1,000,000 859,020 Foothill Eastern Transportation Corridor Agency Highway Revenue Tolls Zero 01/15/25 6,615,000 2,240,104 Foothill Eastern Transportation Corridor Agency Highway Revenue Tolls Zero 01/15/36 30,000,000 3,961,500 Fresno Sewer Revenue, Series A-1 (D) 5.250 09/01/19 1,000,000 1,097,500 Fullerton Community Facilities District No: 1 6.200 09/01/32 1,000,000 1,015,190 Golden State Tobacco Securitization Corp. Escrowed to Maturity, Series 2003 A-1 6.250 06/01/33 2,185,000 2,374,265 Golden State Tobacco Securitization Corp. Series A (D) 5.000 06/01/35 10,000,000 8,437,500 Inglewood Unified School District School District (D) 5.250 10/15/26 5,000,000 5,138,050 Irvine Mobile Home Park Revenue Meadow Mobile Home Park, Series A 5.700 03/01/28 3,975,000 3,593,758 Kern County, Capital Improvements Project, Series A (D) 5.750 08/01/35 1,000,000 1,009,440 Laguna-Salada Union School District, Series C (D) Zero 08/01/26 1,000,000 383,550 Lancaster School District School Improvements (D) Zero 04/01/19 1,730,000 1,174,947 Lancaster School District School Improvements (D) Zero 04/01/22 1,380,000 729,799 Lee Lake Water District Community Facilities District No: 2 Montecito Ranch 6.125 09/01/27 1,200,000 1,114,764 Long Beach Harbor Revenue, Series A, AMT (D) 6.000 05/15/18 2,660,000 3,069,933 Long Beach Special Tax Community Community Facilities, District 6 6.250 10/01/26 2,500,000 2,307,975 Los Angeles Community College District 2008 Election, Series A 6.000 08/01/33 4,000,000 4,280,600 Los Angeles Community Facilities District No: 3 No. 3 Cascades Business Park 6.400 09/01/22 655,000 656,448 Los Angeles Department of Water & Power Electric Power & Light Revenues, Series A-1 5.250 07/01/38 2,000,000 1,979,800 M-S-R Energy Authority Natural Gas Revenue, Series B 6.500 11/01/39 2,500,000 2,589,400 2 John Hancock California Tax-Free Income Fund As of 2-28-11 (Unaudited) Maturity Rate date Par value Value California (continued) Modesto Community Facilities District No: 4-1 5.100 09/01/26 $3,000,000 $2,438,880 New Haven Unified School District, Series B (D) Zero 08/01/22 14,200,000 7,130,672 Northern California Power Agency California - Oregon Transportation Project, Series A (D) 7.000 05/01/13 100,000 105,790 Orange County Improvement Bond Act 1915, Series B 5.750 09/02/33 1,570,000 1,428,308 Oxnard Community Facilities District: No. 3 Seabridge 5.000 09/01/35 1,495,000 1,132,791 Paramount Unified School District, Series B (D) Zero 09/01/25 4,735,000 1,886,945 Pasadena California Certificates Participation Refunding Old Pasadena Parking Facility Project 6.250 01/01/18 700,000 801,598 Rancho Santa Fe Community Services District No: 01 6.700 09/01/30 1,000,000 966,270 Ripon Redevelopment Agency Ripon Community Redevelopment Project (D) 4.750 11/01/36 1,565,000 1,167,177 Riverside County Asset Leasing Corp. Health, Hospital & Nursing Home Improvements, Series A 6.500 06/01/12 685,000 702,248 San Bernardino County Capital Facilities Project, Escrowed to Maturity, Series B 6.875 08/01/24 350,000 453,443 San Bernardino County Medical Center Financial Project, Series B (D) 5.500 08/01/17 7,855,000 8,086,565 San Bruno Park School District School Improvements, Series B (D) Zero 08/01/21 1,015,000 563,345 San Bruno Park School District School Improvements, Series B (D) Zero 08/01/23 1,080,000 517,169 San Diego County Regional Airport Authority 5.000 07/01/30 1,550,000 1,427,132 San Diego County Regional Airport Authority 5.000 07/01/34 1,000,000 908,990 San Diego Public Facilities Financing Authority Lease Revenue 5.250 03/01/40 1,000,000 883,800 San Diego Redevelopment Agency City Heights, Series A 5.800 09/01/28 1,395,000 1,241,703 San Diego Redevelopment Agency City Heights, Series A 5.750 09/01/23 1,000,000 929,980 San Diego Redevelopment Agency Public Improvements, Series B Zero 09/01/17 1,600,000 1,089,680 San Diego Redevelopment Agency Public Improvements, Series B Zero 09/01/18 1,700,000 1,065,509 San Diego Unified School District, Election of 1998, Series A (D) Zero 07/01/21 2,500,000 1,437,975 San Francisco City & County Redevelopment Agency Community Facilities, District No. 6, Series A 6.000 08/01/25 2,500,000 2,395,225 San Francisco City & County Redevelopment Agency Department of General Services Lease, No. 6, Mission Bay South, Series A 5.150 08/01/35 1,250,000 969,075 San Francisco City & County Redevelopment Financing Authority Mission Bay South Redevelopment, Series D 6.625 08/01/39 1,000,000 985,960 San Francisco City & County Redevelopment Financing Authority San Francisco Redevelopment Projects, Series B 6.625 08/01/39 700,000 723,891 San Francisco State Building Authority, Series A 5.000 10/01/13 1,350,000 1,394,118 San Joaquin County County Administration Building (D) 5.000 11/15/29 2,965,000 2,747,102 San Joaquin Hills Transportation Corridor Agency Highway Revenue Tolls, Escrowed to Maturity Zero 01/01/14 5,000,000 4,813,800 San Joaquin Hills Transportation Corridor Agency Highway Revenue Tolls, Escrowed to Maturity Zero 01/01/22 6,500,000 4,312,685 3 John Hancock California Tax-Free Income Fund As of 2-28-11 (Unaudited) Maturity Rate date Par value Value California (continued) San Joaquin Hills Transportation Corridor Agency Highway Revenue Tolls, Series A 5.750 01/15/21 $5,000,000 $4,579,150 San Mateo County Joint Power Authority (D) 5.000 07/01/21 1,815,000 1,853,859 Santa Ana Financing Authority Main Place Project, Series D 5.600 09/01/19 1,000,000 1,000,430 Santa Ana Financing Authority Police Administration & Holdings Facility, Series A (D) 6.250 07/01/19 1,790,000 2,010,367 Santa Ana Financing Authority Police Administration & Holdings Facility, Series A (D) 6.250 07/01/24 10,000,000 10,470,900 Santa Fe Springs Community Development Commission Construction Redevelopment Project, Series A (D) Zero 09/01/20 1,275,000 703,928 Santaluz Community Facilities District No: 2 Improvement Area No. 1 6.375 09/01/30 1,485,000 1,485,535 Southern California Public Power Authority Natural Gas Revenue, Series A 5.250 11/01/26 2,000,000 1,918,760 State of California 5.250 11/01/40 2,000,000 1,907,440 State of California (D) 4.750 04/01/29 6,000,000 5,719,440 State of California Correctional Facility Improvments 5.000 10/01/29 2,000,000 1,971,340 State of California Public Improvements 5.125 04/01/23 2,000,000 2,035,500 State of California Recreation Facilities and School Improvements 6.500 04/01/33 5,000,000 5,424,600 State of California Water, Utility and Highway Improvements 5.250 03/01/30 2,000,000 2,001,420 Torrance Hospital Revenue Torrance Memorial Medical Center, Series A 5.500 06/01/31 2,000,000 1,885,680 Tuolumne Wind Project Authority Tuolumne County Project, Series A 5.625 01/01/29 1,000,000 1,046,660 Vallejo Sanitation & Flood Control District (D) 5.000 07/01/19 2,139,000 2,153,716 West Covina Redevelopment Agency Fashion Plaza 6.000 09/01/22 3,000,000 3,270,930 Puerto Rico 9.70 % Commonwealth of Puerto Rico 6.500 07/01/15 6,000,000 6,569,760 Commonwealth of Puerto Rico, Series A 5.375 07/01/33 1,250,000 1,145,825 Commonwealth of Puerto Rico, Series A 5.000 07/01/23 5,000,000 4,756,246 Puerto Rico Aqueduct & Sewer Authority Water Revenue (D)(P) 11.227 07/01/11 3,900,000 4,051,710 Puerto Rico Aqueduct & Sewer Authority Water Revenue, Series A (Zero Coupon Steps up to 6.125% on 7-1-11) Zero 07/01/24 1,750,000 1,775,515 Puerto Rico Highway & Transportation Authority Fuel Sales Tax Revenue, Series A (D) 5.000 07/01/38 190,000 159,264 Puerto Rico Highway & Transportation Authority Fuel Sales Tax Revenue, Series Z (D) 6.250 07/01/14 3,250,000 3,565,933 Puerto Rico Industrial Tourist Education Medical & Environment Authority, Hospital de la Concepcion 6.500 11/15/20 500,000 506,630 Puerto Rico Sales Tax Financing Authority Sales Tax Revenue, Series A (Zero Coupon Steps up to 6.750% on 8-1-16) Zero 08/01/32 3,000,000 2,426,220 4 John Hancock California Tax-Free Income Fund As of 2-28-11 (Unaudited) Par value Value Short-Term Investments 0.30% (Cost $778,000) Repurchase Agreement 0.30 % Repurchase Agreement with State Street Corp. dated 2-28-11 at 0.010% to be repurchased at $778,000 on 3-1-11, collateralized by $795,000 Federal Home Loan Mortgage Corp., 1.250% due 9-30-13 (valued at $797,981, including interest) $778,000 778,000 Total investments (Cost $263,674,014) 99.03% Other assets and liabilities, net 0.97% Total net assets 100.00% The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the Fund. AMT Interest earned from these securities may be considered a tax preference item for purpose of the Federal Alternative Minimum Tax. (D) Bond is insured by one of the following companies: Insurance coverage As a % of total investments Ambac Financial Group, Inc. 2.84% Assured Guarantee Corp. 0.40% Assured Guaranty Municipal Corp. 7.61% California Mortgage Insurance 0.36% Financial Guaranty Insurance Corp. 3.31% National Public Finance Guarantee Corp. 21.61% (P) Variable rate obligation. The coupon rate shown represents the rate at period end.  At 2-28-11, the aggregate cost of investment securities for federal income tax purposes was $262,012,808. Net unrealized depreciation aggregated $7,079,730, of which $9,435,910 related to appreciated investment securities and $16,515,640 related to depreciated investment securities. 5 John Hancock California Tax-Free Income Fund As of 2-28-11 (Unaudited) The portfolio had the following sector composition as a percentage of total net assets on 2-28-11: General Obligation Bonds 20% Revenue Bonds Facilities 20% Transportation 11% Tobacco 10% Education 7% Health Care 6% Water & Sewer 3% Utilities 2% Housing 1% Airport 1% Pollution 1% Other Revenue 17% Short-Term Investments & Other 1% 6 Notes to the Schedule of Investments (Unaudited) Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P
